DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 14 JAN 2022.  The amendment has been entered.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 NOV 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘785 (JP 5524785, original and machine translations previously attached, citations from machine translation) in view of KR ‘472 (KR 20110078472, original and machine translations previously attached, citations from machine translation).
Claim 1 – JP ‘785 teaches a layer deposition method, comprising:
loading a substrate into a process chamber (Page 5, first full paragraph; wafer 200 is mapped to the substrate, processing chamber 201 is mapped to the process chamber);
charging a gas filling tank with a gas to a predetermined charge pressure (Page 2, seventh paragraph; Page 5, third paragraph in Raw gas supply system section; the second reservoir is charged with a process gas e.g. titanium tetrachloride; Page 5, second paragraph in Raw gas supply section, second reservoir comprises pressure and temperature sensors; second filling tank 418a is mapped to the gas filling tank), wherein the gas is supplied from a gas supply source (Page 5, fourth paragraph in Raw Gas Supply System section, vaporizer 414c is a gas supply source for e.g. TiCl4 and is mapped to the gas supply source);
elevating the pressure of the gas to a pressure greater than the predetermined charge pressure (Page 2, seventh paragraph; Page 4, second paragraph in Raw gas supply section, first reservoir contains inert gas which is used to propel the process gas into the chamber; Page 8, first and third paragraph in Third Step, the TiCl4 gas is pumped by nitrogen gas; the nitrogen gas exerts pressure on the TiCl4 gas and thereby necessarily increases the pressure of the TiCl4 gas; Page 2, fifth paragraph, the invention’s aim is to improve deposition by increasing partial pressure of precursor); and
introducing the gas into the process chamber (Page 2, seventh paragraph), wherein elevating the pressure of the gas comprises:
discharging the gas from the gas filling tank (Page 2, seventh paragraph); and
introducing the discharged gas into a supply line connected to the process chamber (Page 5, seventh full paragraph; first gas supply line 410a is mapped to the supply line), and
wherein the gas filling tank is connected to a discharge distribution line (Page 5, second paragraph in “Raw Gas Supply System; third gas supply pipe 410a is mapped to the discharge distribution line).
JP ‘785 does not teach or suggest the following limitations of Claim 1:
charging a plurality of gas filling tanks with a gas to a predetermined charge pressure.
discharging the gas from the plurality of gas filling tanks.
wherein each gas filling tank of the plurality of gas filling tanks is respectively connected to a discharge distribution line of a plurality of discharge distribution lines connected in parallel with the supply line.
KR ‘472 is drawn to ALD methods and apparatuses (Purpose, Page 1) and teaches a system with multiple parallel charge tanks for the purpose of rapidly supplying ALD precursor to a deposition chamber (Page 3, Summary of the Invention, fifth full paragraph therein).  The arrangement has the advantage of improving ALD throughput (Page 4, fifth full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 to include multiple parallel pressurization units as suggested by KR ‘472, as JP ‘785 wants to perform pulsed gas injection in an ALD process and KR ‘472 teaches that using multiple pressurization units in parallel increases the throughput of an ALD apparatus.
In both references as cited above, gas is discharged from a gas filling tanks; in context of KR ‘472, each gas filling tank is one of the plurality of gas filling tanks; therefore, gas is discharged from the plurality of gas filling tanks.
Regarding the connection structure of the plurality of gas filling tanks, KR ‘472 Page 5 seventh full paragraph shows an embodiment where element 413 is the charge line and element 414 as indicated is one instance of a discharge distribution line; there are four instances of element 414 in element 410a; all four instances of element 414 connect directly to the charge line 413 and are thus connected in parallel.  
Claim 2 – JP ‘785 / KR ‘472 teaches the layer deposition method of claim 1, further comprising, prior to charging the plurality of gas filling tanks, introducing a source gas into the process chamber (JP ‘785 discloses both TiCl4 and NH3 introduced sequentially in an ALD process at Page 8 (TiN film forming step).  Since the precursors in ALD are mutually reactive with each other, “source” and “reactant” are arbitrary designations.  Examiner is mapping the raw gas supply and TiCl4 of JP ‘785 to the reactant gas and the reactive gas supply and NH3 of JP ‘785 to the source gas.  Since the steps are repeated a predetermined number of times, the NH3 step of one cycle precedes the TiCl4 step of the next cycle.), and wherein the gas is a reaction gas (as discussed above, source and reactant designations are arbitrary in ALD reactions; raw gas supply and TiCl4 from JP ‘785 are being mapped to the reaction gas.).
Claim 3 – JP ‘785 / KR ‘472 teaches the layer deposition method of claim 1, wherein the plurality of discharge distribution lines are connected in parallel with a charge line connected to the gas supply source (KR ‘472 Page 5 seventh full paragraph, 413 is the charge line, 414 as indicated is one instance of a discharge distribution line; there are four instances of element 414 in element 410a; all four instances of element 414 connect directly to the charge line 413 and are thus connected in parallel).  
Claim 8 – JP ‘785 / KR ‘472 teaches the layer deposition method of claim 1, wherein the gas comprises a source gas, a reaction gas, or a purge gas (JP ‘785 Page 5, raw gas supply and TiCl4 are mapped to the reaction gas).  
Claim 10 – JP ‘785 / KR ‘472 teaches the layer deposition method of claim 1, wherein the gas is supplied into the plurality of gas filling tanks through a flow controller positioned on a charge line connected to a gas supply source (JP ‘785 Page 5, fourth paragraph in Raw gas supply system, inert gas for vaporizing source material passes through a mass flow controller 412f; additionally, every valve in the supply line is a flow controller generally).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘785 / KR ‘472, and further in view of Elers ‘098 (U.S. PGPub 2005/0064098).
Claim 9 – JP ‘785 / KR ‘472 teaches the layer deposition method of claim 8, wherein the purge gas is nitrogen (Page 10 second full paragraph).  JP ‘785 / KR ‘472 does not teach or suggest wherein the source gas comprises a tungsten precursor or the reaction gas comprises boron.  JP ‘785 is not limited to titanium nitride deposition and is generally open to other ALD reactions (bridging pages 12-13).  JP ‘785 is drawn generally to semiconductor manufacturing (Page 2, first paragraph).  Elers ‘098 is drawn to ALD processes for integrated circuit formation (PG 0005-0009) and discloses that forming elemental thin films of e.g. tungsten by ALD reactions between e.g. tungsten hexafluoride (PG 0053) and a carbon-free boron compound (PG 0053, PG 0066-0074 and 0083) is known to be desirable in integrated circuit formation (e.g. Claim 26).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 to perform a tungsten / boron ALD deposition cycle as suggested by Elers ‘098, as JP ‘785 teaches performing ALD to form layers in semiconductor structures and Elers ‘098 teaches an ALD process for depositing a desired tungsten layer in integrated circuits.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘785 / KR ‘472 in view of Liu ‘726 (U.S. PGPub 2011/0311726).
Claim 11 – JP ‘785 teaches a layer deposition method, comprising:
loading a substrate into a process chamber (Page 5, first full paragraph; wafer 200 is mapped to the substrate, processing chamber 201 is mapped to the process chamber);
charging a gas filling tank with a gas to a predetermined charge pressure (Page 2, seventh paragraph; Page 5, third paragraph in Raw gas supply system section; the second reservoir is charged with a process gas e.g. titanium tetrachloride; Page 5, second paragraph in Raw gas supply section, second reservoir comprises pressure and temperature sensors; second filling tank 418a is mapped to the gas filling tank);
elevating the pressure of the gas (Page 2, seventh paragraph; Page 4, second paragraph in Raw gas supply section, first reservoir contains inert gas which is used to propel the process gas into the chamber; Page 8, first and third paragraph in Third Step, the TiCl4 gas is pumped by nitrogen gas; the nitrogen gas exerts pressure on the TiCl4 gas and thereby necessarily increases the pressure of the TiCl4 gas; Page 2, fifth paragraph, the invention’s aim is to improve deposition by increasing partial pressure of precursor); and
introducing the gas into the process chamber (Page 2, seventh paragraph),
wherein elevating the pressure of the gas comprises pressurizing the gas to have a pressure greater than the predetermined charge pressure (Page 4, second paragraph in Raw gas supply section, first reservoir contains inert gas which is used to propel the process gas into the chamber; Page 8, first and third paragraph in Third Step, the TiCl4 gas is pumped by nitrogen gas; the nitrogen gas exerts pressure on the TiCl4 gas and thereby necessarily increases the pressure of the TiCl4 gas; Page 2, fifth paragraph, the invention’s aim is to improve deposition by increasing partial pressure of precursor).
KR ‘472 is drawn to ALD methods and apparatuses (Purpose, Page 1) and teaches a system with multiple parallel charge tanks for the purpose of rapidly supplying ALD precursor to a deposition chamber (Page 3, Summary of the Invention, fifth full paragraph therein).  The arrangement has the advantage of improving ALD throughput (Page 4, fifth full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 to include multiple parallel pressurization units as suggested by KR ‘472, as JP ‘785 wants to perform pulsed gas injection in an ALD process and KR ‘472 teaches that using multiple pressurization units in parallel increases the throughput of an ALD apparatus.
JP ‘785 / KR ‘472 does not teach or suggest the following limitations of Claim 11:
wherein pressurizing the gas comprises contracting a bellows that is connected to an inner space of the gas filling tank.  
Liu ‘726 is drawn to ALD methods and apparatuses for injecting precursors with low vapor pressure (Abstract, PG 0018) and teaches the use of a flexible bellows chamber as a storage chamber for inert gas, which is then used to pressurize a precursor (PG 0047-0049).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 to use the flexible bellows chamber to supply inert gas to pressurize a precursor as suggested by Liu ‘726, as JP ‘785 teaches using inert gas to pressurize a precursor for more efficient deposition and Liu ‘726 teaches that a bellows structure can be used in the pressurization process.  Since the bellows is constructed of a flexible material (Liu PG 0048, elasticity of elements), when gas is released from the bellows, the bellows naturally relaxes as it is subject to less internal pressure.
Claim 13 – JP ‘785 teaches a layer deposition method, comprising:
loading a substrate into a process chamber (Page 5, first full paragraph; wafer 200 is mapped to the substrate, processing chamber 201 is mapped to the process chamber);
introducing a source gas into the process chamber (Page 6, second paragraph in Reactive gas supply system, reactive gas supply system comprises a process gas with an inert gas carrier.  JP ‘785 discloses both TiCl4 and NH3 introduced sequentially in an ALD process at Page 8 (TiN film forming step).  Since the precursors in ALD are mutually reactive with each other, “source” and “reactant” are arbitrary designations.  Examiner is mapping the raw gas supply and TiCl4 of JP ‘785 to the reactant gas and the reactive gas supply and NH3 of JP ‘785 to the source gas.);Page 3 of 7App. No. 16/207,967PATENTReply to Notice of Non-Compliant Amendment of 12/06/2021
charging a gas filling tank with a reaction gas to a predetermined charge pressure (Page 2, seventh paragraph; Page 5, third paragraph in Raw gas supply system section; the second reservoir is charged with a process gas e.g. titanium tetrachloride; Page 5, second paragraph in Raw gas supply section, second reservoir comprises pressure and temperature sensors; second filling tank 418a is mapped to the gas filling tank);
elevating the pressure of the reaction gas (Page 2, seventh paragraph; Page 4, second paragraph in Raw gas supply section, first reservoir contains inert gas which is used to propel the process gas into the chamber); and
introducing the reaction gas into the process chamber (Page 2, seventh paragraph),
wherein elevating the pressure of the gas comprises pressurizing the gas to a pressure greater than the predetermined charge pressure (Page 4, second paragraph in Raw gas supply section, first reservoir contains inert gas which is used to propel the process gas into the chamber; Page 8, first and third paragraph in Third Step, the TiCl4 gas is pumped by nitrogen gas; the nitrogen gas exerts pressure on the TiCl4 gas and thereby necessarily increases the pressure of the TiCl4 gas; Page 2, fifth paragraph, the invention’s aim is to improve deposition by increasing partial pressure of precursor).
KR ‘472 is drawn to ALD methods and apparatuses (Purpose, Page 1) and teaches a system with multiple parallel charge tanks for the purpose of rapidly supplying ALD precursor to a deposition chamber (Page 3, Summary of the Invention, fifth full paragraph therein).  The arrangement has the advantage of improving ALD throughput (Page 4, fifth full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 to include multiple parallel pressurization units as suggested by KR ‘472, as JP ‘785 wants to perform pulsed gas injection in an ALD process and KR ‘472 teaches that using multiple pressurization units in parallel increases the throughput of an ALD apparatus.
JP ‘785 / KR ‘472 does not teach or suggest the following limitations of Claim 13
wherein pressurizing the gas comprises contracting a bellows connected to an inner space of the gas filling tank.  
Liu ‘726 is drawn to ALD methods and apparatuses for injecting precursors with low vapor pressure (Abstract, PG 0018) and teaches the use of a flexible bellows chamber as a storage chamber for inert gas, which is then used to pressurize a precursor (PG 0047-0049).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 to use the flexible bellows chamber to supply inert gas to pressurize a precursor as suggested by Liu ‘726, as JP ‘785 teaches using inert gas to pressurize a precursor for more efficient deposition and Liu ‘726 teaches that a bellows structure can be used in the pressurization process.  Since the bellows is constructed of a flexible material (Liu PG 0048, elasticity of elements), when gas is released from the bellows, the bellows naturally relaxes as it is subject to less internal pressure.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘785 / KR ‘472 / Liu ‘726, and further in view of Elers ‘098.
Claim 15 – JP ‘785 / KR ‘472 / Liu ‘726 teaches the layer deposition method of claim 13, but does not teach or suggest wherein the source gas comprises a tungsten precursor or the reaction gas comprises boron.  JP ‘785 is not limited to titanium nitride deposition and is generally open to other ALD reactions (bridging pages 12-13).  JP ‘785 is drawn generally to semiconductor manufacturing (Page 2, first paragraph).  Elers ‘098 is drawn to ALD processes for integrated circuit formation (PG 0005-0009) and discloses that forming elemental thin films of e.g. tungsten by ALD reactions between e.g. tungsten hexafluoride (PG 0053) and a carbon-free boron compound (PG 0053, PG 0066-0074 and 0083) is known to be desirable in integrated circuit formation (e.g. Claim 26).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘785 / KR ‘472 / Liu ‘726 to perform a tungsten / boron ALD deposition cycle as suggested by Elers ‘098, as JP ‘785 teaches performing ALD to form layers in semiconductor structures and Elers ‘098 teaches an ALD process for depositing a desired tungsten layer in integrated circuits.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 06 AUG 2021, with respect to the rejection(s) of claim(s) 1, 11, and 13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP ‘785, KR ‘472 (for Claim 1), and Liu ‘726 (for Claims 11 and 13).
Applicant argues (Pages 7-8) that JP ‘785 does not teach every limitation of Claims 1, 11, and 13 as amended.  Examiner agrees, noting that limitations drawn to a plurality of tanks now present in Claim 1 are not taught or suggested by JP ‘785 (and were addressed by KR ‘472 in dependent claims in the previous action) and that limitations drawn to a bellows now present in Claims 11 and 13 are not taught or suggested by JP ‘785 (and were addressed by Liu ‘726 in dependent claims in the previous action).  Therefore, Examiner withdraws the 102(a)(1) rejections from the previous Office Action.  However, upon further consideration, Examiner applies the references in the manner described above to address the claims (and relies on Elers ‘098 to teach specific limitations of Claims 9 and 15).
The remainder of Applicant's arguments filed 06 AUG 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 6-7) that JP ‘785 does not teach or suggest elevating the pressure of the gas to a pressure greater than the predetermined charge pressure.  After further consideration, Examiner respectfully disagrees.  With reference to JP ‘785 at Page 9, third and fourth paragraphs, JP ‘785 shows that by applying pressurized nitrogen gas to pump the TiCl4 gas, the flow speed of the TiCl4 gas is increased relative to the flow of TiCl4 alone.  The pressurized nitrogen necessarily exerts pressure on the TiCl4 gas to displace and pump it; the exerted pressure then necessarily increases the pressure of the TiCl4 gas.
Applicant argues (Page 9) that since JP ‘785 does not teach or suggest every limitation of Claims 1, 11, and 13, it may not be combined with other references to teach or suggest claims dependent on these claims.  Examiner respectfully disagrees.  If a reference does not anticipate a claim, it can still be proper to combine it with other references to render the claim obvious.  See MPEP 2142 (“35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references.”).  Examiner maintains that the additionally cited references, in proper combination with JP ‘785, render obvious the claimed subject matter of the instant application as disclosed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712          

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712